Citation Nr: 0500466	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-28 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss, and if so, whether service connection 
is warranted.

2.  Entitlement to service connection for post-concussion 
syndrome.

3.  Entitlement to service connection for asthma, to include 
as due to an undiagnosed illness.

4.  Entitlement to service connection for sick sinus syndrome 
with secondary heart block and pacemaker, to include as due 
to an undiagnosed illness.

5.  Entitlement to service connection for a sleep disorder, 
to include as due to an undiagnosed illness.

6.  Entitlement to service connection for jumpiness, to 
include as due to an undiagnosed illness.

7.  Entitlement to service connection for irritable bowel 
syndrome, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to May 1994.  
He also apparently had a period of active duty for training 
(ACDUTRA) from July 1984 to December 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that denied the above claims.

In September 2004, the veteran testified at a personal 
hearing over which the undersigned Veterans Law Judge 
presided, a transcript of which has been associated with the 
veteran's claims folder.

The issues of entitlement to service connection for post-
concussion syndrome; entitlement to service connection for 
asthma, to include as due to an undiagnosed illness; 
entitlement to service connection for sick sinus syndrome 
with secondary heart block and pacemaker, to include as due 
to an undiagnosed illness; entitlement to service connection 
for a sleep disorder, to include as due to an undiagnosed 
illness; and entitlement to service connection for jumpiness, 
to include as due to an undiagnosed illness, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for hearing loss was 
denied by the RO in a rating decision dated in July 1995.  
The veteran did not appeal this determination.

2.  Evidence received since the July 1995 RO decision is 
neither cumulative nor redundant and, when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim for service 
connection for hearing loss.

3.  The veteran does not have a current hearing loss 
disability by VA standards.

4.   Competent medical opinion establishes that the veteran 
has irritable bowel syndrome.


CONCLUSIONS OF LAW

1.  The July 1995 RO decision which denied entitlement to 
service connection for hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).

2.  The evidence received since the July 1995 RO decision is 
new and material; thus, the requirements to reopen the claim 
of entitlement to service connection for hearing loss have 
been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).

3.  The criteria for entitlement to service connection for 
hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137, 5107 (West 2002);  38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2004).

4.  The criteria for entitlement to service connection for 
irritable bowel syndrome are met.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5103,  5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in September 2002.  This notice was 
provided to the veteran prior to initial adjudication of the 
claim by the RO in January 2003.  The veteran was told of the 
requirements to establish a successful claim, advised of his 
and VA's respective duties, and asked to submit information 
and/or evidence in his possession pertaining to the claim to 
the RO.  The timing and content of this letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The veteran's available service medical records and post-
service treatment records relevant to the issues decided 
herein have been obtained, as discussed below.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  In the matter at hand, the veteran underwent VA 
examinations in October 2003.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Bilateral hearing loss

Initially, the Board notes that a new regulatory definition 
of new and material evidence became effective on August 29, 
2001.  See 66 Fed. Reg 45620 (2001). Those provisions are 
only applicable to claims filed on or after August 29, 2001.  
As the appellant's claim to reopen was received in February 
2002, the new regulatory criteria are applicable.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).  

Service connection for sensorineural hearing loss may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  It is appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and, therefore, a presumptive disability.  See 
Memorandum, Characterization of High Frequency Sensorineural 
Hearing Loss, Under Secretary for Health, October 4, 1995; 
38 C.F.R. § 3.309(a) (2004).

The RO initially denied the veteran's claim of entitlement to 
service connection for hearing loss in July 1995.  At that 
time, his complete service medical records were unavailable 
and there was no post-service evidence showing complaints or 
a diagnosis of hearing loss.  The RO determined that there 
was no evidence of in-service incurrence or aggravation of 
the claimed hearing loss, as there were no service medical 
records available for review.  The veteran was notified of 
this decision and of his appellate rights at his most recent 
address of record by letter dated July 17, 1995.  This letter 
was returned by the postal service as undeliverable, as the 
veteran had moved and not provided a forwarding address.  VA 
is not required "to turn up heaven and earth" to find the 
correct address for a claimant.  See Hyson v. Brown, 5 Vet. 
App. 262 (1993).  As the veteran did not appeal the July 1995 
rating decision, it became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2004).

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  
38 U.S.C.A. § 5108.  "New" evidence is defined as evidence 
not previously submitted to agency decision-makers. 
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2004).

At the time of the July 1995 RO decision, there was no 
competent evidence of record showing that the veteran 
suffered from hearing loss.  Since that time, the following 
evidence has been associated with the claims folder.   

A note from the VA Medical Center in Boston, Massachusetts, 
indicates that the veteran failed to report for a VA 
audiological examination in July 2002.  Partial service 
medical records were received by the RO in September 2002.  
Included in these records was a report of medical examination 
dated in January 1984 which showed that upon clinical 
evaluation the veteran's ears were generally normal.  
Auditory acuity was measured to show that pure tone 
thresholds in the right ear at 500, 1000, 2000, 3000 and 4000 
Hertz were 10, 0, 5, 5, and 5 decibels, respectively, and in 
the left ear were 10, 5, 10, 5, and 5 decibels, respectively.

A report of medical examination dated in May 1986 showed that 
upon clinical evaluation the veteran's ears were generally 
normal.  Auditory acuity was measured to show that pure tone 
thresholds in the right ear at 500, 1000, 2000, 3000 and 4000 
Hertz were 10, 0, 0, 0, and 15 decibels, respectively, and in 
the left ear were 10, 0, 10, 5, and 10 decibels, 
respectively.

A VA Gulf War examination report dated in October 2003 shows 
that the veteran reported a history of progressive hearing 
loss which he was attributed to gunfire experienced during 
the Gulf War.  The diagnosis, in pertinent part, was hearing 
loss progressive possibly due to exposure to heavy gunfire, 
to be evaluated at the VA audiology service.

A VA audiology examination report dated in October 2003 shows 
that the veteran reported some difficulty hearing, mostly in 
the left hear.  He indicated that during service he worked as 
a voice operator for 8 years and wore headphones daily.  He 
also indicated being exposed to gunfire and grenades during 
Desert Storm.  He reported low level noise exposure while 
working in the post office.  Pure tone thresholds in the 
right ear at 500, 1000, 2000, 3000 and 4000 Hertz were 10, 5, 
15, 10, and 25 decibels, respectively, and in the left ear 
were 10, 10, 20, 5, and 15 decibels, respectively.  Speech 
discrimination using the Maryland CNC word list was 
determined to be 98 percent in the right ear and 94 percent 
in the left ear.  Tympanometry was within normal limits in 
both ears, which was suggestive of normal middle ear 
function.  The diagnosis was right ear and left ear within 
normal limits.  The examiner remarked that although hearing 
was within normal limits for VA purposes, it should be noted 
that there was a 65 decibel hearing loss from 6000 to 8000 
Hertz in the left ear.

During his September 2004 personal hearing testimony before 
the undersigned Veterans Law Judge at the RO, the veteran 
indicated that he currently experienced hearing loss as a 
result of his duty as a voice operator and exposure to 
gunfire and blasts during his period of active service.

The evidence received subsequent to July 1995 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992); see also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

The evidence received subsequent to the July 1995 RO decision 
as set forth above is new in that it was not previously of 
record, and is material as it provides for the possibility 
that the veteran has current hearing loss that is 
attributable to exposure to gunfire during his period of 
active service, particularly the VA Gulf War examination 
report dated in October 2003.  This evidence was not before 
VA in July 1995 and relates to an unestablished fact 
necessary to substantiate the claim.
The Board finds that the evidence added to the record since 
July 1995 raises a reasonable possibility of substantiating 
the claim for service connection for hearing loss, and the 
claim is reopened.

Having determined that new and material evidence was 
submitted by the veteran with which to reopen his claim of 
entitlement to service connection for bilateral hearing loss, 
the Board must now address whether he is entitled to service 
connection for this disorder on a direct basis.  There is no 
prejudice to the veteran by the Board's consideration of this 
issue, and the RO denied the claim on the merits in the 
November 2003 supplemental statement of the case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Here, the preponderance of the evidence is against the 
veteran's claim for service connection for bilateral hearing 
loss, as it is not shown that he has a current bilateral loss 
disability as defined by VA regulations.  The most recent 
October 2003 VA audiological examination failed to 
demonstrate an auditory threshold greater than 40 decibels or 
26 decibels at any frequency of either ear.  Speech 
recognition using the Maryland CNC Test was not less than 94 
percent in either ear.  See 38 C.F.R. § 3.385.

Although the possibility has been suggested that the veteran 
may have experienced hearing loss as a result of noise 
exposure during service, he has not demonstrated the degree 
of hearing loss as defined by 38 C.F.R. § 3.385 for which a 
hearing loss disability would be said to be present.  In the 
absence of proof of a current disease or injury, there can be 
no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

As there has not been a diagnosis of a hearing loss 
disability within the evidence of record, it follows that the 
evidence does not show that the veteran was diagnosed with a 
bilateral hearing loss disability within one year following 
his separation from service.  As such, service connection on 
a presumptive basis is not warranted.  See 38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for bilateral hearing loss.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit 
of the doubt rule as required by law and VA regulations.  See 
38 U.S.C.A. §5107 (West 2002).


Irritable bowel syndrome 

As indicated above, service connection may be established for 
a disability resulting from an injury suffered or disease  
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A.  
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Specific to Persian Gulf War service, service connection may 
be granted for objective indications of a chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, to include, but 
not limited to, signs or symptoms involving skin; muscle or 
joint pain; neurologic signs or symptoms; neuropsychologic 
signs or symptoms; sleep disturbances; or gastrointestinal 
signs or symptoms.  The chronic disability must have become  
manifest either during active military, naval, or air service 
in the Southwest Asia Theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006, and must not be attributed to 
any known clinical disease by history, physical examination, 
or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R.  § 
3.317(a)(b).  A Persian Gulf veteran is a veteran who  served 
on active military, naval, or air service in the  Southwest 
Asia Theater of operations during the Persian Gulf  War.  38 
U.S.C.A. § 1117(e); 38 C.F.R. § 3.317(d).  

The December 21, 2006 date was added by regulatory amendment  
effective November 9, 2001.  See 66 Fed. Reg. 56615 (Nov. 9,  
2001).  In changes to the statute, effective March 1, 2002,  
the term "chronic disability" was changed to "qualifying 
chronic disability," and the definition of "qualifying 
chronic disability" was expanded to include (a) undiagnosed 
illness, (b) a medically unexplained chronic multi-symptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms, or (c) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  38 U.S.C.A. § 1117(a)(2)(B) (West 
2002).  Effective June 10, 2003, VA promulgated revised 
regulations to, in part, implement these statutory changes.   
See 68 Fed. Reg. 34539-34543 (June 10, 2003).  A review of 
the veteran's claims folder reveals that the RO specifically 
considered the above-referenced changes to the undiagnosed 
illness statute and regulations in the January 2003 RO 
decision and the June 2003 Statement of the Case.

The veteran in the instant case served in the Southwest Asia 
Theater of operations during the Persian Gulf War from 
September 1990 to April 1991; hence, the provisions of the 
cited statute and regulation are applicable.

A post-service medical record from Memorial Health Care in 
Worcester, Massachusetts, dated in September 1998 reveals 
that the veteran provided a history, in pertinent part, of 
chronic loose stools intermittently with constipation.  The 
assessment was irritable bowel syndrome for which he was 
counseled on nutrition and weight loss.

A VA examination report dated in October 2003 shows that the 
veteran reported longstanding symptoms which began during 
service involving alternating bouts of constipation with 
bouts of loose stools or frank diarrhea.  Each cycle of 
either constipation or diarrhea would usually last several 
weeks.  He indicating not having found any medication that 
resulted in sustained relief from these symptoms and 
alteration of diet was similarly unsuccessful.  The diagnosis 
was irritable bowel syndrome, alternating cycles of 
constipation and loose stools or frank diarrhea, with no 
specific medication for this condition.

During his September 2004 personal hearing before the 
undersigned Veterans Law Judge at the RO, the veteran 
reported having symptoms of diarrhea and constipation during 
service, which he had attributed to a nervous stomach.  He 
indicated the symptoms progressed and increased since that 
time without resolve.

Considering the medical evidence of record in light of the 
above-referenced criteria, the Board finds that criteria for 
service connection for irritable bowel syndrome are met.  The 
condition has been diagnosed on examination in September 1998 
and in October 2003, the VA examiner found that the veteran 
still had symptoms associated with irritable bowel syndrome.  
A known etiology for the irritable bowel syndrome was not 
provided and it was noted that there were no specific 
medications for this condition.

The Board notes that, while the October 2003 VA examiner did 
not state whether service in the Gulf was the proximate cause 
of the veteran's irritable bowel syndrome, the presumption of 
service connection nonetheless applies, as irritable bowel 
syndrome is among the chronic multi-symptom illnesses 
included in the definition of qualifying chronic disabilities 
as set forth in the revised version of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317.  Further, the Board finds no evidence to 
rebut that presumption.  Thus, the medical records indicate 
that the veteran has a chronic, i.e., existing for six months 
or more, disability due to irritable bowel syndrome, manifest 
prior to December 31, 2006.  Given the frequency of the 
veteran's complaints of bowel disturbance, this disability is 
ratable as at least 10 percent disabling under 38 C.F.R. 
§ 4.114, Diagnostic Code 7319.  Accordingly, the Board finds 
that service connection for irritable bowel syndrome is 
warranted.




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.  The appeal is granted to this extent only.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for irritable bowel 
syndrome is granted.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

During his September 2004 personal hearing, the veteran 
indicated that during service he was treated for a head 
injury sustained while parachuting at the TMC 16 or 17 and at 
Womack Army Hospital at Fort Bragg, North Carolina, likely 
around September 1989 or October 1989.  He also reported 
having been treated for headaches at Fallon Clinic in 
Worcester, Massachusetts, at Marlborough Hospital, and at 
Hahnemann Family Health Center, as early as 1995, and for 
breathing problems at U Mass Memorial and U Mass University 
Campus during the past year.  On remand, an effort should be 
made to obtain any treatment records of the veteran from the 
foregoing medical care providers.  

Additionally, in September 2002, the RO contacted the 
National Personnel Records Center (NPRC) in an effort to 
obtain the veteran's service medical records.  The NPRC 
responded that it was only able to provide poor copies of 
partial medical records obtained from micro-fiche, and that 
there were no other medical records on file.  On remand, 
additional efforts should be made to locate the veteran's 
service medical records, including from at the TMC 16 or 17 
and Womack Army Hospital.

Finally, the veteran should be afforded VA examinations in 
order to obtain opinions concerning his claims for service 
connection for disabilities manifested by sleep problems, 
jumpiness, and sick sinus syndrome.  Medical opinions would 
also be of great assistance in determining whether the 
veteran's asthma may be associated with his active military 
service, including exposure to smoke from oil well fires, and 
whether he has any residuals of an in-service head injury.  
The examinations should include all necessary and appropriate 
diagnostic tests, and should include full review of the 
claims folder.  Medical expertise informed by full review of 
the history and appropriate testing and examination is 
required.

Accordingly, the case is REMANDED for the following actions:

1.  Make arrangements to obtain any 
available medical treatment records of the 
veteran from TMC 16 or 17 and the Womack 
Army Hospital at Fort Bragg, North Carolina.  
If necessary, contact these facilities 
directly.

2.  Make arrangements to obtain any 
treatment records of the veteran from the 
Fallon Clinic in Worcester, Massachusetts; 
Marlborough Hospital; Hahnemann Family 
Health Center;
and U Mass Memorial and U Mass University 
Campus, dated since 1995.

3.  Once the foregoing development has been 
accomplished to the extent possible, and 
the medical records have been associated 
with the claims file, schedule the veteran 
for appropriate VA examinations.  The 
claims file and a copy of this remand must 
be made available to and reviewed by the 
examiners prior to the requested 
examinations.  The examiners should 
indicate in the report that the claims file 
was reviewed.  



Sleep disorder

The examiner should render diagnoses of all 
current disabilities manifested by sleeping 
problems (i.e., obstructive sleep apnea 
and/or any psychiatric disorders, etc.).  
Does the veteran suffer from sleeping 
problems?  The examiner should specifically 
indicate whether or not sleeping problems 
are symptoms of a diagnosed disability or 
are attributable to an undiagnosed illness.  
All necessary tests in order to determine 
the correct diagnosis as determined by the 
examiner are to be done.  If no such 
disorder is found, the examiner should so 
state. 

If there are any objective indications of 
sleeping problems that cannot be attributed 
to any organic or psychological cause, the 
examiner should so state.  The examiner 
should identify any abnormal symptoms, 
abnormal physical finding, and abnormal 
laboratory test results that cannot be 
attributed to a known clinical diagnosis.  

The examiner should also state an opinion 
as to whether it is at least as likely as 
not that any disability manifested by 
sleeping problems had its onset during 
active service or is related to any in-
service disease or injury.

Jumpiness

The examiner should render diagnoses of all 
current disabilities manifested by 
jumpiness (i.e., any psychiatric or 
neurological disorders, etc.).  Does the 
veteran suffer from jumpiness?  The 
examiner should specifically indicate 
whether or not jumpiness is a symptom of a 
diagnosed disability or is attributable to 
an undiagnosed illness.  All necessary 
tests in order to determine the correct 
diagnosis as determined by the examiner are 
to be done.  If no such disorder is found, 
the examiner should so state. 

If there are any objective indications of 
jumpiness that cannot be attributed to any 
organic or psychological cause, the 
examiner should so state.  The examiner 
should identify any abnormal symptoms, 
abnormal physical finding, and abnormal 
laboratory test results that cannot be 
attributed to a known clinical diagnosis.  

The examiner should also state an opinion 
as to whether it is at least as likely as 
not that any disability manifested by 
jumpiness had its onset during active 
service or is related to any in-service 
disease or injury.

Sick sinus syndrome with secondary heart 
block and pacemaker

The examiner should specifically indicate 
whether or not sick sinus syndrome with 
secondary heart block and pacemaker is a 
symptom of a diagnosed disability or is 
attributable to an undiagnosed illness.  

If sick sinus syndrome with secondary heart 
block and pacemaker cannot be attributed to 
any organic or psychological cause, the 
examiner should so state.  The examiner 
should identify any abnormal symptoms, 
abnormal physical finding, and abnormal 
laboratory test results that cannot be 
attributed to a known clinical diagnosis.  

The examiner should also state an opinion 
as to whether it is at least as likely as 
not that sick sinus syndrome with secondary 
heart block and pacemaker had its onset 
during active service or is related to any 
in-service disease or injury.

Asthma

The examiner should render diagnoses of all 
current pulmonary disabilities.  All 
necessary tests in order to determine the 
correct diagnosis as determined by the 
examiner are to be done.  If no such 
disorder is found, the examiner should so 
state. 

The examiner should also state an opinion 
as to whether it is at least as likely as 
not that any pulmonary disability, 
including asthma, had its onset during 
active service or is related to any in-
service disease or injury, including 
exposure to smoke from oil well fires.


Post-concussion syndrome

The examiner should state whether it is at 
least as likely as not that the veteran 
suffers from any residuals of a head injury 
(i.e., headaches, etc.).  All necessary 
tests in order to determine the correct 
diagnosis as determined by the examiner are 
to be done.  If no such disorder is found, 
the examiner should so state. 

The examiner should also state an opinion 
as to whether it is at least as likely as 
not that any head injury residuals are 
related to an in-service head injury 
sustained while parachuting, as opposed to 
the veteran's post-service head injury in 
August 1998.

The examiners must provide comprehensive 
reports including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiners' conclusions.  

4.  Review the claims folder and ensure that 
the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

5.  Finally, readjudicate the veteran's 
claims, with application of all appropriate 
laws, regulations and case law.  If the 
decisions with respect to the claims remain 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

Thereafter, the claims are to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of these claims as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


